DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 8/18/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for any item that has been lined through by the examiner. 
Non Patent Literature document C81 could not be found among the documents submitted with the IDS.
Non Patent Literature document C115 C81 could not be found among the documents submitted with the IDS.
Non Patent Literature document C414 C81 could not be found among the documents submitted with the IDS.
Foreign Patent document B98 has been annotated to indicate the B1 publication since that is what was submitted, not the A1 publication. 
Of the 150 or so foreign patent literature documents for which it was indicate that a translation has been provided (out of the 162 foreign patent literature documents listed), in many cases it was only a translation of the document abstract that was provided.  For those documents, only the English translation of the abstract has been considered by the examiner.

Response to Amendment
Applicant’s amendment and remarks filed on 1/14/2021 have been entered.  In the amendment, claims 1-16 have been amended. 
The objection to claim 14 has been withdrawn. 
The rejection of claim 14 under 35 U.S.C. § 112(b) has been withdrawn.  However, a new rejection of claim 14 under 35 U.S.C. § 112(b) is set forth below, in view of Applicant’s amendment to claim 14 which has introduces an ambiguity into the claim. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “a predetermined rotational velocity” in lines 10-11, and then recites the limitation “a predetermined angular velocity” in lines 17-18.  Since these two limitations are claimed using different language, it cannot be determined whether these are intended to be the same limitation or not, thus rendering claim 14 indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 8,767,190) in view of Doughty et al. (US 2016/0279808) and Hiruma et al. (US 8,519,378). 
As to claim 1, Hall ’190 teaches a 3-D LIDAR system (Abstract) comprising: 
a housing (FIG. 2; col. 4, lines 59-60) including: 
a lower housing (FIG. 2, reference number 158; col. 4, lines 59-60); and 
an upper housing (FIG. 2, reference number 152; col. 4, lines 59-60) including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
the housing having the following disposed within: 
a plurality of illumination sources mounted to a plurality of respective printed circuit boards (col. 6, lines 4-13), the plurality of illumination sources configured to emit beams of light over an angular range [Symbol font/0x61] measured from a central axis through the transparent portion (col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24); and 
a plurality of illumination drivers, each illumination drivers electrically coupled to a respective illumination source and to an electrical power source via a respective one of the printed circuit boards, and configured to selectively electrically couple the respective illumination source to the electrical power source in response to a pulse trigger signal, causing the respective illumination source to emit a measurement pulse of illumination light (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13). 
However, Hall does not teach one or more electrical power sources.  Hall also does not teach that the plurality of illumination drivers are a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs). 
Doughty teaches a mobile device with a power source on a circuit board, the mobile device capable of detecting obstacles using LIDAR, and having a rotary coupling between upper and lower housing portions (FIG. 1B, reference number 105; paragraphs [0009], [0026], [0028], [0051]), and therefore suggests one or more electrical power sources.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system comprising: a housing including: a lower housing; and an upper housing including a transparent portion transparent to a specific spectral range; the housing having the following disposed within: a plurality of illumination sources mounted to a plurality of respective printed circuit boards, the plurality of illumination sources configured to emit beams of light over an angular range [Symbol font/0x61] measured from a central axis through the transparent portion; and a plurality of illumination drivers, each illumination drivers electrically coupled to a respective illumination source and to an electrical power source via a respective one of the printed circuit boards, and configured to selectively electrically couple the respective illumination source to the electrical power source in response to a pulse trigger signal, causing the respective illumination source to emit a measurement pulse of illumination light as taught by Hall, in combination with one or more electrical power sources as suggested by Doughty, since such combination can provide a relatively inexpensive and reliable means of rotating sensors, actuators, and end effectors relative to a main body of a robotic system while transmitting power and/or data across the coupling. 
As to claim 10, Hall further teaches that the spectral range corresponds to a range within infrared lights (col. 3, lines 64-65; col. 5, lines 41-43). 
As to claim 11, Hall further teaches that the spectral range includes light having wavelengths centered at 905 nanometers (col. 3, lines 64-65; col. 5, lines 41-43). 
As to claim 12, Hall teaches the LIDAR system of claim 1 as discussed above.  Hall further teaches that the upper housing includes a cylindrical shell element (col. 5, lines 25-26).  However, Hall does not teach that the upper housing includes a dome shell element.  Nonetheless, a dome shell element would be an obvious modification to make in place of a cylindrical shell element since, for example, the dome shell element could have a smaller material cost (smaller surface area per enclosed usable volume) and better aerodynamic qualities. 
As to claim 13, Hall further teaches that the upper housing includes a cylindrical shell element (col. 5, lines 25-26). 

Claims 2-9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hiruma. 
As to claim 2, Hall teaches a 3-D LIDAR system (Abstract) comprising: 
a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 152, 154, 156, 158; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
a light emission/collection engine configured to rotate about a central axis, the light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); 
a stationary electronics board mounted in a fixed position with respect to the lower housing (FIG. 4; col. 5, lines 38-41); and 
a rotating electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational angular velocity); 
wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotating electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of the electrical power and electronic signals (col. 9, line 65 to col. 10, line 2); and 
wherein the light emission/collection engine is fixedly positioned with respect to the rotating electronics board, and thus rotates about the central axis at a predetermined angular velocity (col. 5, lines 32-67). 
However, Hall does not teach the plurality of illumination drivers being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs). 
Hiruma teaches GaN based illumination with a driver IC (col. 19, lines 16-25; col. 20, lines 24-31), and therefore suggests the  plurality of illumination drivers being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a 3-D LIDAR system comprising: a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; a light emission/collection engine configured to rotate about a central axis, the light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; a stationary electronics board mounted in a fixed position with respect to the lower housing; and a rotating electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity; wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotating electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of the electrical power and electronic signals; and wherein the light emission/collection engine is fixedly positioned with respect to the rotating electronics board, and thus rotates about the central axis at a predetermined angular velocity as taught by Hall, in combination with the  plurality of illumination drivers being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs) as suggested by Hiruma, since such combination utilizes well known semiconductor materials and fabrication techniques to arrive at a result with favorable characteristics. 
As to claim 3, Hall further teaches the light emission/collection engine including an array of integrated LIDAR measurement devices (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11). 
As to claim 4, Hall further teaches that at least one integrated LIDAR measurement device includes a light emitting element, a light detecting element, and associated control and signal conditioning electronics integrated onto a common substrate (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11). 
As to claim 5, Hall further teaches that each integrated LIDAR measurement device includes a light emitting element, a light detecting element, and associated control and signal conditioning electronics integrated onto a common substrate (FIGS. 1, 2; col. 3, line 57 to col. 4, line 11). 
As to claim 6, Hall further teaches that light emitted from each integrated LIDAR measurement device passes through a series of optical elements that collimate the emitted light to generate a beam of illumination light projected from the 3-D LIDAR system into the environment (col. 5, lines 44-55). 
As to claim 7, Hall further teaches the beam of illumination light forming an array of beams of light, each beam emitted from a different LIDAR measurement device (col. 5, lines 32-67). 
As to claim 8, Hall further teaches that two or more LIDAR measurement devices are arranged to simultaneously emit any number of light beams and light reflected from an object in the environment due to the object's illumination by a particular LIDAR measurement device is collected by one or more of the optical elements 116 (col. 3, line 51 to col. 4, line 22; col. 5, lines 32-67). 
As to claim 9, Hall further teaches that the collected light passes through one or more optical elements where the collected light is focused onto the detecting element of a corresponding particular LIDAR measurement device, whereby collected light associated with illumination of different portions of the environment by illumination generated by different LIDAR measurement devices is separately focused onto each detector of each corresponding LIDAR measurement device (col. 3, line 51 to col. 4, line 22; col. 5, lines 32-67). 
As to claim 15, Hall teaches a method for operating a LIDAR system with upper and lower housings (col. 2, line 55 to col. 3, line 10 recount typical steps of such a method), comprising: 
rotating a light emission/collection engine about a central axis, the light emission/ collection engine comprising a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); 
maintaining a stationary electronics board in a fixed position with respect to the lower housing (FIG. 4; col. 5, lines 38-41); 
rotating a rotatable electronics board disposed above the stationary electronics board with respect to the stationary electronics board at a predetermined rotational velocity (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational angular velocity); and 
communicating electrical power signals and electronic signals between the stationary electronics board and the rotatable electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of the electrical power and electronic signals (col. 9, line 65 to col. 10, line 2); 
wherein the light emission/collection engine is fixedly positioned with respect to the rotatable electronics board, and thus rotates about the central axis at the predetermined angular velocity (col. 5, lines 32-67). 
However, Hall does not teach that the plurality of illumination drivers is a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs).  Hiruma teaches GaN based illumination with a driver IC (col. 19, lines 16-25; col. 20, lines 24-31), and therefore suggests that the plurality of illumination drivers is a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for operating a LIDAR system with upper and lower housings, comprising: rotating a light emission/collection engine about a central axis, the light emission/ collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; maintaining a stationary electronics board in a fixed position with respect to the lower housing; rotating a rotatable electronics board disposed above the stationary electronics board with respect to the stationary electronics board at a predetermined rotational velocity; and communicating electrical power signals and electronic signals between the stationary electronics board and the rotatable electronics board over one or more transformer, capacitive, or optical elements, resulting in a contactless transmission of the electrical power and electronic signals; wherein the light emission/collection engine is fixedly positioned with respect to the rotatable electronics board, and thus rotates about the central axis at the predetermined angular velocity as taught by Hall, in combination with the plurality of illumination drivers being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs) as suggested by Hiruma, since such combination utilizes well known semiconductor materials and fabrication techniques to arrive at a result with favorable characteristics. 
As to claim 16, Hall teaches a method (col. 2, line 55 to col. 3, line 10 recount typical steps of a method) and a LiDAR based 3-D measuring system (Abstract) comprising: 
a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range (FIG. 2, reference numbers 154, 156; col. 3, line 64 to col. 4, line 5; col. 4, lines 53-60; col. 7, lines 33-35); 
a stationary electronics board fixably mounted to the lower housing (FIG. 4; col. 5, lines 38-41); 
a rotating electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity ω (col. 4, lines 28-31, a desired rotational speed would be a predetermined rotational angular velocity); 
a contactless transmission between the stationary electronics board and the rotating electronics board, wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotating electronics board (col. 9, line 65 to col. 10, line 2); 
a light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13), the light emission/collection engine being rotatable about a central axis of the housing, wherein a central optical axis of the light emission/collection engine is tilted at an angle, θ, with respect to the central axis (col. 1, lines 52-63; col. 5, lines 56-67; col. 7, lines 13-16); and 
the light emission/collection engine fixedly fixed to the rotating electronics board, such that the light emission/collection engine rotates about a central axis at the predetermined angular velocity, ω (col. 5, lines 32-67). 
However, Hall does not explicit teach a method comprising the “forming” and “fixing” steps: forming a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; forming a stationary electronics board fixably mounted to the lower housing; forming a rotatable electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity; forming a contactless transmission between the stationary electronics board and the rotatable electronics board, wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotatable electronics board; forming a light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, the light emission/collection engine being rotatable about a central axis of the housing, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; and fixing the light emission/collection engine fixedly to the rotatable electronics board, such that the light emission/collection engine rotates about a central axis at the predetermined angular velocity.  Nonetheless, Hall teaches the structural details that such constructing and forming would have to meet, and in as much detail, if not more detail, than the instant specification (which omits entirely any details as to actual construction and forming), and therefore suffices to enable one of ordinary skill in the art, without undue experimentation, to arrive at the construction and forming features recited in the claim, namely, forming a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; forming a stationary electronics board fixably mounted to the lower housing; forming a rotatable electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity; forming a contactless transmission between the stationary electronics board and the rotatable electronics board, wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotatable electronics board; forming a light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, the light emission/collection engine being rotatable about a central axis of the housing, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; and fixing the light emission/collection engine fixedly to the rotatable electronics board, such that the light emission/collection engine rotates about a central axis at the predetermined angular velocity, with nothing more than the customary technical expertise of one skilled in this art.  Hall also does not teach the plurality of illumination drivers being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs). 
Hiruma teaches GaN based illumination with a driver IC (col. 19, lines 16-25; col. 20, lines 24-31), and therefore suggests that the plurality of illumination drivers is a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method comprising forming a housing having a lower housing and an upper housing, including a transparent portion transparent to a specific spectral range; forming a stationary electronics board fixably mounted to the lower housing; forming a rotatable electronics board disposed above the stationary electronics board and configured to rotate with respect to the stationary electronics board at a predetermined rotational velocity; forming a contactless transmission between the stationary electronics board and the rotatable electronics board, wherein electrical power signals and electronic signals are communicated between the stationary electronics board and the rotatable electronics board; forming a light emission/collection engine comprising a plurality of illumination sources and a plurality of illumination drivers, the light emission/collection engine being rotatable about a central axis of the housing, wherein a central optical axis of the light emission/collection engine is tilted at an angle with respect to the central axis; and fixing the light emission/collection engine fixedly to the rotatable electronics board, such that the light emission/collection engine rotates about a central axis at the predetermined angular velocity as taught by Hall, in combination with the plurality of illumination drivers being a plurality of Gallium Nitride (GaN) based illumination driver integrated circuits (ICs) as suggested by Hiruma, since such combination utilizes well known semiconductor materials and fabrication techniques to arrive at a result with favorable characteristics. 
As to claim 17, Hall further teaches that the contactless transmission includes a transformer (col. 9, line 61 to col. 10, line 6). 
As to claim 18, Hall further teaches that the contactless transmission includes a capacitive element (col. 9, line 61 to col. 10, line 6). 
As to claim 20, Hall further teaches a plurality of illumination sources and a plurality of illumination drivers (FIGS. 3, 6, 7; col. 3, line 61 to col. 4, line 60; col. 5, lines 6-24; col. 6, lines 4-13) discussed above in connection with the rejection of claim 2 (which claims the GaN based illumination driver ICs), and therefore suggests that the plurality of illumination sources include the light emitting element, and wherein the control and signal conditioning electronics includes one of the GaN based illumination driver ICs. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Hiruma, and further in view of Pacala (US 2018/0329066). 
As to claim 19, Hall as modified by Hiruma teaches the method of claim 16 as discussed above.  However, Hall ’190 does not teach that the contactless transmission includes an optical element.  Pacala teaches a rotating LIDAR system with imaging devices that can be nonrotating and optical elements in the base (FIG. 2A; paragraph [0030]-[0031], “apertures”, “optical elements”, apertures are also considered to be optical elements), and therefore suggests that the contactless transmission includes an optical element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 16 as taught by Hall as modified by Hiruma, in combination with the contactless transmission including an optical element as taught by Pacala, since such combination enables some imaging devices to be stationary while the scanning LIDAR system can rotate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-13 and 15-20, at least, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,767,190 in view of Doughty et al. (US 2016/0279808), Hiruma et al. (US 8,519,378) and Pacala (US 2018/0329066).  As discussed above, claims 1-13 and 15-20 are rendered obvious by Hall in combination with Doughty and Hiruma or in combination with Hiruma and Pacala.  Consequently Doughty, Hiruma, and Pacala support an obviousness-type double patenting rejection based on Hall. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645